Affirmed as Reformed and Memorandum Opinion filed July 30, 2015.




                                          In The

                        Fourteenth Court of Appeals

                                  NO. 14-15-00025-CR

                        NATHAN HARRIS JONES, Appellant

                                            V.
                          THE STATE OF TEXAS, Appellee

                    On Appeal from the County Court at Law No. 6
                                Travis County, Texas
                      Trial Court Cause No. C-1-CR-14-200977

                     MEMORANDUM                      OPINION


      Appellant appeals his conviction for driving while intoxicated. Appellant’s
appointed counsel filed a brief in which she concludes the appeal is wholly frivolous
and without merit. The brief meets the requirement of Anders v. California, 386 U.S.
738 (1967), presenting a professional evaluation of the record and demonstrating why
there are no arguable grounds to be advanced. See High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised of
the right to examine the appellate record and file a pro se response. See Stafford v. State,
813 S.W.2d 503, 512 (Tex. Crim. App. 1991). At appellant’s request, the record was
provided to him. On April 30, 2015, appellant filed a pro se response to counsel’s brief.

      The judgment contains a clerical error. The record reflects appellant was
sentenced to one year’s confinement, probated for two years. The reporter’s record and
the docket sheet reflect that appellant was sentenced to 180 days’ confinement, probated
for two years. Accordingly, we reform the trial court’s judgment to reflect a sentence of
180 days’ confinement, probated for two years.

      In an appeal in which counsel has filed an Anders brief, we are not required to
abate the appeal for appointment of new counsel if the judgment may be reformed. See
Ferguson v. State, 435 S.W.3d 291, 295 (Tex. App.—Waco 2014, no pet.) (reforming
judgment in Anders appeal to correct age of child complainant); Bray v. State, 179
S.W.3d 725, 730 (Tex. App.—Fort Worth 2005, no pet.) (reforming judgment in Anders
appeal to delete improper condition of parole); see also Getts v. State, 155 S.W.3d 153,
155 (Tex. Crim. App. 2005) (affirming court of appeals’ judgment reforming the
judgment of conviction in Anders appeal).

      Having reformed the judgment, as noted above, and having carefully reviewed the
record and counsel’s brief, we agree the appeal is wholly frivolous and without merit. A
discussion of the brief would add nothing to the jurisprudence of the state. We are not to
address the merits of each claim raised in an Anders brief or a pro se response when we
have determined there are no arguable grounds for review. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed as reformed.

                                       PER CURIAM

Panel consists of Justices Boyce, McCally, and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).

                                            2